MR. JUSTICE HOLLOWAY
delivered the opinion of the court.
Plaintiff in the court below has attempted to appeal from an order sustaining a demurrer to his complaint and directing the [1] dismissal of his action. There was not any judgment entered but only a minute entry of the order. The order is not a judgment (Rev. Codes, secs. 6710, 7139; State ex rel. Allen v. Hawkins, 33 Mont. 177, 82 Pac. 952; Lisker v. O’Rourke, 28 Mont. 129, 72 Pac. 416, 755; Butte & B. C. M. Co. v. Montana Ore Fur. Co., 27 Mont. 152, 69 Pac. 714); neither is it one of the enumerated orders from which an appeal can be taken (sec. 7098, Rev. Codes), and therefore this court is without jurisdiction to consider the appeal.
The pretended appeal is dismissed.
Mr. Chief Justice Brantly and Mr. Justice Sanner concur.